Per Curiam.
The appeal of the general term of the city court was taken from the judgment entered on the order of the special term only, and the notice of appeal did not refer to the order in any way. The general term held the order was neither an “interlocutory judgment, ” nor an “intermediate order, ” within the meaning of sections 1301 and 1316 of the Code; and that it was not requisite to specify it in the notice of appeal in order to review it on appeal. It is unnecessary for us to determine whether this conclusion was right or not, in this case, as the judgment of the special term (see 9 H. Y. St. Rep. 532) was properly affirmed on the merits, for the reasons stated in the opinion of the general term of the city court, (see 13 H. Y. St. Rep. 728;) and therefore the respondent was not injured by the decision in regard to the notice of appeal. The judgment should be affirmed, with costs.